ACCEPTED
                                                                                                    05-15-00876-CV
                                                                                         FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                              10/5/2015 12:00:00 AM
                                                                                                         LISA MATZ
                                                                                                             CLERK



                         JOHN D. NATION
                                        ATTORNEY AT LAW                            FILED IN
                                                                            5th COURT OF APPEALS
                                                                                DALLAS, TEXAS
                                        October 4, 2015                     10/4/2015 3:27:04 PM
                                                                                  LISA MATZ
                                                                                    Clerk
Hon. Lisa Matz
Clerk, Fifth District Court of Appeals
600 Commerce, Suite 200
Dallas, Texas 75202

RE: 05-15-00876-CV, In the Interest of S.A.W., a Child.


        LETTER BRIEF IN RESPONSE TO JURISDICTIONAL INQUIRY

This Court has questioned its jurisdiction over this appeal. According to the inquiry sent to
counsel, the instant judgment nunc pro tunc, though signed July 10, 2015, by its terms
became effective on the earlier date of May 22, 2015. Citing In re Z.N.H., 280 S.W.3d 481,
486 (Tex. App.—Eastland 2009, no pet.), the Court suggests that Appellant’s notice of
appeal is untimely.

First, Appellant does not understand the Court to question any other aspect of the judgment
nunc pro tunc as to appealability. A valid judgment nunc pro tunc that replaces an earlier
order is appealable, see Euston v. Euston, 759 S.W.2d 788, 790 (Tex. App.—El Paso 1988),
whereas an order denying nunc pro tunc is not. Shadowbrook Apts. v. Abu-Ahmad, 783
S.W.2d 210, 211 (Tex. 1990).

Z.N.H. does not concern the time for appealing a nunc pro tunc judgment. It does state, as
a general proposition, that a judgment nunc pro tunc relates to an earlier judgment and is
effective as of the earlier date. Z.N.H. does not hold, as the Court’s jurisdictional inquiry
suggests, that because a nunc pro tunc judgment relates to an earlier judgment, the nunc
pro tunc judgment is appealable only if the notice of appeal is filed within 30 days of the
earlier judgment. In fact, Z.N.H. is not an appeal from a judgment nunc pro tunc at all.




                           4925 Greenville        PHONE   214-800-5160
                           Avenue, Suite 200      FAX     888-507-8150
                           Dallas, Texas 75206    EMAIL   nationlawfirm@gmail.com



                                                                                            1
The proposition underlying the jurisdictional inquiry would certainly alter the existing law.
If the proposition that a judgment nunc pro tunc is effective as of the date of the earlier
judgment, and thus a notice of appeal filed within 30 days of the judgment nunc pro tunc,
but not within 30 days of the earlier judgment is untimely, then there would be far fewer
appeals from judgments nunc pro tunc, especially if the later judgment came after the
court’s plenary power expired. Moreover, the proposition underlying the inquiry appears
to conflict with Tex. R. Civ. P. 306a (6), which provides that when a corrected judgment
is signed after the expiration of the court’s plenary power, the time period for various
motions runs from the date of signing the corrected judgment (for any compliant
inapplicable to the original document) and Tex. R. App. Pro. 4.3 (b) (to the same effect).


Appellant submits that if the Court has further questions concerning its jurisdiction, that it
order the issue briefed by the parties during this appeal. Otherwise, Appellant submits that
this Court does possess jurisdiction over this appeal.


Very truly yours,


John D. Nation
Counsel for Appellant

Cc: Ms. Deborah Pritchett, Counsel for Appellee, via electronic filing system




                                                                                             2